Citation Nr: 1106624	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes.

2.  Entitlement to service connection for diabetes as due to 
herbicide exposure.  

3.  Entitlement to service connection for diabetic retinopathy.  

4.  Entitlement to service connection for bilateral peripheral 
vascular disease, including as secondary to diabetes.   

5.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, including as secondary to diabetes.  

6.  Entitlement to service connection for erectile dysfunction, 
including as secondary to diabetes.    



WITNESSES AT HEARING ON APPEAL

Appellant, his wife, T. C. 


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1973.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision, of the Pittsburgh Pennsylvania Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In September 2010, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge; a transcript of that hearing is 
of record.

The Board must first address the question of whether new and 
material evidence to reopen the claim for service connection for 
diabetes has been received because this matter goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Given the Board's favorable 
disposition of the petition to reopen, this matter has been 
characterized as encompassing the first two issues set forth on 
the title page.

The issues of entitlement to service connection for peripheral 
neuropathy, peripheral vascular disease and erectile dysfunction 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be notified if further action 
is required on his part.
FINDINGS OF FACT

1.  Service connection for diabetes was denied by a March 2003 
rating decision.  It was held that the diabetes was shown years 
after service, that there was no evidence the Veteran had served 
in Vietnam, and other exposure to herbicides was not shown.  He 
was notified of the decision and did not appeal.

2.  Evidence received since the March 2003 rating decision is not 
cumulative or redundant and presents a reasonable possibility of 
substantiating the claim.

3.  The Veteran has diabetes and diabetic retinopathy.

4.  Affording the Veteran the benefit of the doubt, the evidence 
reasonably shows that he was exposed to herbicides while 
stationed at the Ubon Air Force Base in Thailand.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection for 
diabetes mellitus, type II is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2010).

2.  New and material evidence as to the claim for service 
connection for diabetes mellitus, type II has been received and 
the claim for service connection is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

3.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for entitlement to service connection for diabetes 
are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for entitlement to service connection for diabetic 
retinopathy are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Regarding the Veteran's claim to reopen and his claims for 
service connection for diabetes and diabetic retinopathy on the 
merits, given the favorable outcomes detailed below, an 
assessment of VA's duties under the VCAA is not necessary.

II.  Factual Background

The Veteran's service personnel records reveal that he served in 
the 8th Security Police Squadron at Ubon Air Base in Thailand 
during the time frame between September 1968 and April 1969.  His 
responsibilities included foot patrols to protect mission 
aircraft and equipment against sabotage, theft and fire.  He also 
served as a Main Gate Guard.  

A December 2001 private optometrist's progress note reflects that 
no diabetic retinopathy was seen on dilated fundus exam.  

On March 2003 VA examination, the Veteran was noted to have a 
history of diabetes since 2000.  The pertinent diagnosis was 
diabetes mellitus, type 2.  

In a March 2003 rating decision, the RO denied service connection 
for diabetes.  The RO noted that the Veteran had claimed diabetes 
due to Agent Orange exposure in Vietnam but that the record only 
showed that the Veteran served in Thailand.  

In a June 2008 statement, the Veteran indicated that in 1968 he 
traveled by military aircraft from Travis Air Force Base in 
California to his unit in Ubon, Thailand.  He noted that the 
plane stopped enroute in Ton Son Nhut Vietnam for a refueling.  
He indicated that he got out of the plane during the stop, thus 
setting foot in Vietnam.  

An August 2008 letter from the U.S. Army Joint Services Records 
Research Center (JSRRC) reflects that the Center could not 
document or verify that the Veteran was exposed to herbicides 
while serving at Ubon Air Force Base in Thailand.  The letter 
indicates that the available historical documentation did not 
mention or document any herbicide spraying, testing or storage of 
herbicides at Ubon Air Force Base.  

In an August 2008 letter, a fellow serviceman of the Veteran 
indicated that he traveled with the Veteran to Ubon, Thailand in 
November 1968.  He noted that he and the Veteran flew from Travis 
Air Force Base in California and that they were "boots down" in 
Wake Island, Guam, the Philippines and Vietnam on their way to 
Ubon.  The serviceman also remembered that while stopped in 
Vietnam, the base they were on was under attack.  As a result, 
they received hazardous duty pay for that month.  

A September 2008 VA ophthalmology progress note reflects that the 
Veteran was diagnosed with severe diabetic retinopathy.   

In conjunction with his September 2010 hearing testimony, the 
Veteran submitted photos of the area around the perimeter of the 
Ubon Air Base, allegedly taken during service.  The photos appear 
to show dead and dying vegetation, which the Veteran attributed 
to the spraying of herbicides.  

Board Internet research revealed a document, discussed in more 
detail below, indicating that the air base the appellant was at 
has recently been determined to have been subject to herbicide 
exposure.  As this research aids in the allowance of the portion 
of the case decided herein, there is no prejudice to the Veteran 
is using this information without prior notice to him.


III.  Law and Regulations

The March 2003 rating decision is final based on the evidence 
then of record.   38 U.S.C.A. § 7105.  There was notice to the 
Veteran and no appeal.

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, 
however, "If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim."  "New" evidence means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).   

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval or air service and has 
contracted an enumerated disease (to include type II diabetes) to 
a degree of 10 percent or more at any time after service, the 
veteran is entitled to service connection even though there is no 
record of such disease during service.  38 C.F.R. § 3.307. 
3.309(e).  Veterans who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

A recent directive from the VA Office of Public Health and 
Environmental Hazards indicates that U.S. Air Force Veterans 
whose service involved duty on or near the perimeters of airbases 
in Thailand, including Ubon, anywhere between February 28, 1961 
and May 7, 1975 may have been exposed to herbicides and may 
qualify for VA benefits.  The directive indicates that a recently 
declassified Department of Defense (DOD) report written in 1973 
titled Project CHECO Southeast Asia Report: Base Defense in 
Thailand 1968 to 1972 contains evidence that there was a 
significant use of herbicides on the fenced in perimeters of 
military bases during this time period to remove foliage that 
provided cover for enemy forces.   See Agent Orange: Thailand 
Military Bases located at 
http://www.publichealth.va.gov/exposures/agentorange/thailand.asp
.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990)



IV.  Analysis

A.  Claim to Reopen

As noted above, service connection for diabetes was denied in the 
March 2003 rating decision based on a finding that the evidence 
did not show service in Vietnam.  The Veteran did not perfect an 
appeal of this decision and it became final.   Consequently, the 
receipt of new and material evidence is necessary in order to 
reopen the claim and consider it on the merits.  38 U.S.C.A. 
§ 5108.  Since the March 2003 denial, the August 2008 letter from 
the fellow serviceman was received, corroborating the Veteran's 
account of setting foot in Vietnam during a stopover of the 
flight from Travis Air Force Base to Ubon Air Force Base.  As 
this evidence tends to indicate that the Veteran was in Vietnam, 
it relates to an unestablished fact necessary to substantiate the 
claim.  Additionally, as the letter does corroborate the 
Veteran's account, it also raises a reasonable possibility of 
substantiating the claim.  Accordingly, the evidence is new and 
material and the claim may be reopened.  38 C.F.R. § 3.156(a).  
Similarly, the information concerning the use of Agent Orange in 
Thailand constitutes new and material evidence.

B.  Diabetes

The evidence clearly shows that the Veteran has type II diabetes.  
Additionally, as noted above, he has asserted that he was exposed 
to herbicides that were sprayed on the perimeter of the Ubon Air 
Base to kill the vegetation in that area.  

Regarding the first assertion, the Board notes that the Veteran's 
service personnel records show that he served in a security 
police squadron as a Patrolman and as a Main Gate Guard.  The 
Board finds that such duty would have reasonably included 
exposure to the perimeter of the base, an area noted to have been 
exposed to significant spraying of herbicides.   See Agent 
Orange: Thailand Military Bases, 
http://www.publichealth.va.gov/exposures/agentorange/thailand.asp
.  Also, the Veteran submitted photos, which appear to show dead 
and dying vegetation around the perimeter of the base.  Thus, 
although it has not been independently verified that these photos 
are a depiction of the base perimeter at the time in question, 
given the Veteran's established duties and given his reasonable 
testimony, the Board accepts them as a credible depiction of the 
degraded vegetation along this perimeter.   Consequently, 
affording the Veteran the benefit of the doubt, the Board finds 
that the Veteran was exposed to herbicides during his police 
service along the perimeter of the Ubon, Thailand Air Base.  38 
U.S.C.A. § 5107(b).  Accordingly, service connection is warranted 
for diabetes on a presumptive basis, as due to this herbicide 
exposure.  38 C.F.R. § 3.307, 3.309.     

As the Veteran has been found to have been exposed to herbicides 
in Thailand, the Board need not decide whether the evidence 
actually establishes that he set foot in Vietnam during service.  
However, the Board finds generally credible the Veteran's 
testimony, with accompanying buddy statement, that his flight to 
Thailand included a "boots on the ground" stopover in Vietnam. 

C.  Diabetic retinopathy

The Veteran has also been diagnosed with diabetic retinopathy, as 
shown by the September 2008 VA ophthalmology note.  Accordingly, 
as it is clear by the nature of the diagnosis that the 
retinopathy is due to the Veteran's now service-connected 
diabetes, service connection is also warranted for this 
disability.  38 C.F.R. § 3.310.    


ORDER

As new and material evidence has been received, the claim for 
service connection for diabetes may be reopened.

Service connection for diabetes is granted.

Service connection for diabetic retinopathy is granted.  



REMAND

The evidence of record includes diagnoses of peripheral 
neuropathy and vascular occlusive disease (i.e. peripheral 
vascular disease) and the Veteran has affirmatively reported 
suffering from erectile dysfunction.  It is contended that all 
these disorders are related to or aggravated by the diabetes.  As 
the Veteran has just been granted service connection for 
diabetes, he has not been afforded a VA examination to 
specifically assess whether these claimed complications have been 
caused or aggravated by the diabetes.  Accordingly, on remand the 
Veteran should be afforded such an examination.

Prior to arranging for the examination, the RO/AMC should ask the 
Veteran to identify all sources of treatment or evaluation he has 
received for diabetes, peripheral neuropathy, erectile 
dysfunction, and peripheral vascular disease since November 2008 
and should secure copies of complete records of the treatment or 
evaluation from all sources identified. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for diabetes, 
peripheral neuropathy, erectile dysfunction 
and peripheral vascular disease since 
November 2008, and should secure copies of 
all available records of the treatment or 
evaluation from all sources appropriately 
identified. 

2.  The RO/AMC should arrange for a VA 
examination by an appropriate medical 
professional to determine the likely etiology 
of any current peripheral neuropathy, 
peripheral vascular disease and/or erectile 
dysfunction.  The Veteran's claims file 
should be made available for review in 
conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide opinions as to 
whether it is at least as likely as not (i.e. 
a 50% chance or greater) that any current 
peripheral neuropathy, peripheral vascular 
disease and/or erectile dysfunction has been 
caused or aggravated by the Veteran's service 
connected diabetes.  

If the examiner finds that any of the above 
conditions are less likely than not caused or 
aggravated by the diabetes, for each such 
condition, the examiner should also provide 
an opinion whether the condition is directly 
related to the Veteran's military service, to 
include herbicide exposure therein.  The 
examiner should explain the rationale for all 
opinions given.

3.  The RO/AMC should then readjudicate the 
claims.  If any remain denied, the RO/AMC 
should issue an appropriate supplemental 
statement of the case and provide the Veteran 
the opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant until he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


